Case 0:19-cv-60505-FAM Document 1 Entered on FLSD Docket 02/26/2019 Page 1 of 22



                             IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA


                                                                    CASE NO.:
    BPI SPORTS, LLC,

               Plaintiff,
    vs.

    THERMOLIFE INTERNATIONAL, LLC,
    and RONALD L. KRAMER,

               Defendants.


                                              COMPLAINT

          Plaintiff, BPI Sports, LLC (“BPI”), sues Defendants, ThermoLife International, LLC

  (“ThermoLife”) and Ronald L. Kramer (“Kramer”) (collectively, “Defendants”), and alleges:

                                         NATURE OF ACTION

          1.        This is a civil action for, among other things, injunctive relief and damages in

  excess of $75,000.00, exclusive of interest and costs. This civil action concerns violations of

  Section 43(a) of the Lanham Act, 15 U.S.C. §1125(a), unfair competition, trade libel, libel per se,

  and tortious interference with BPI’s business relations.

                                                 PARTIES

          2.        BPI is a limited liability company organized under the laws of the State of Florida,

  with its principal place of business located in Broward County, Florida.

          3.        ThermoLife is a limited liability company organized under the laws of the State of

  Arizona, with its principal place of business located in Maricopa County, Arizona.

          4.        Kramer resides in the State of Arizona, is over the age of eighteen, and is otherwise

  sui juris.



                                               Page 1 of 19
Case 0:19-cv-60505-FAM Document 1 Entered on FLSD Docket 02/26/2019 Page 2 of 22



                                  JURISDICTION AND VENUE

         5.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

  1331, 1332 and 1338 and 15 U.S.C. § 1121.

         6.      Defendants have and continue to transact business in this District by committing

  tortious acts within this District. Because of the acts of Defendants, in personam jurisdiction

  exists over the Defendants.

         7.      Defendants have committed tortious acts in interstate commerce, which may

  lawfully be regulated by Congress.

         8.      Defendants’ tortious activities have affected and damaged BPI’s interstate business

  located within this District.

         9.      Venue is proper in this District as to Defendants pursuant to 28 U.S.C. § 1391(b)(2)

  and (c)(2).

                                   GENERAL ALLEGATIONS

                                              Overview

         10.     BPI is a sports nutrition company that is engaged in the business of manufacturing

  and selling dietary and nutritional supplements. A number of BPI’s dietary and nutritional

  supplements contain Creatine.

         11.     ThermoLife manufactures and sells competing products it claims contain Creatine

  Nitrate, and, therefore, ThermoLife is a direct competitor of BPI’s Creatine business.

         12.     Kramer is the President, Chief Executive Officer, and sole owner of ThermoLife.

         13.     Defendants have each participated in, directed, controlled, and/or caused fraudulent

  representations to the United States Patent and Trademark Office (“USPTO”) for the purpose of

  fraudulently obtaining patents that purport to cover Creatine Nitrate compounds.



                                            Page 2 of 19
Case 0:19-cv-60505-FAM Document 1 Entered on FLSD Docket 02/26/2019 Page 3 of 22



            14.   Through their fraudulent representations and patent filings, Defendants have

  amassed a patent portfolio purporting to cover Creatine Nitrate compounds, compositions, their

  manufacture and use, including, U.S. Patent Nos. 7,777,074; 8,178,572; 8,183,288; 8,455,531;

  8,466,187; 8,952,045; 8,957,101.

            15.   Defendants have each participated in, directed, controlled, and caused the

  circulation of false, misleading, and defamatory representations concerning BPI to third parties as

  set forth herein.

            16.   Specifically, in blog posts, Defendants have made false, misleading and defamatory

  representations concerning BPI.

            17.   Moreover, for the purposes of decreasing BPI’s sales and increasing its own sales,

  Defendants have made false and misleading claims about both Creatine and Creatine Nitrate.

                                     Creatine v. Creatine Nitrate

            18.   Creatine, also known as phospho-creatine, is a molecule that bypasses the usual

  energy generating pathways in cells (Krebs cycle, and glycolysis). In bypassing these energy

  pathways, Creatine is able to make ATP (an energy molecule) very quickly. This, in turn,

  improves muscle power output, allowing consumers to lift a heavier weight or sprint a little bit

  longer.

            19.   Creatine is a highly researched dietary supplement, and numerous studies have been

  conducted to show that Creatine can improve muscle power when taken orally.

            20.   Creatine Nitrate, according to ThermoLife, is a form of creatine chemically bonded

  with a Nitrate. ThermoLife claims to have discovered useful physiological properties resulting

  from human intake of Creatine Nitrate and, on that basis, obtained U.S. Patent 7,777,074 (“the

  ‘074 Patent”) and other patents covering the compound.



                                            Page 3 of 19
Case 0:19-cv-60505-FAM Document 1 Entered on FLSD Docket 02/26/2019 Page 4 of 22



            21.   According to ThermoLife’s unproven statements, the Nitrate in Creatine Nitrate is

  intended to increase vasodilation by way of augmenting nitric oxide production.

            22.   ThermoLife asserts, in its patents as well as in its public advertisements, that

  Creatine Nitrate raises nitric oxide levels in subjects who have consumed Creatine Nitrate. On

  information and belief, no reliable scientific studies have shown that ingesting Creatine Nitrate

  will cause any measurable increase in the subject’s nitric oxide levels. Additionally, on information

  and belief, there are no reliable scientific studies showing increased levels of nitric oxide in a

  subject taking Creatine Nitrate as compared with a subject taking Creatine Monohydrate.

            23.   ThermoLife has obtained its numerous patents and created its business by falsely

  claiming that Creatine Nitrate improves vasodilation as compared with Creatine, Nitrates or

  Nitrites alone. In furtherance of its fraudulent scheme, ThermoLife has also falsely claimed that

  Creatine Nitrate provides better circulation and distribution of the Creatine amino acid in the body,

  improves absorption of the amino acid and requires a much lower dose to produce the vasodilation

  effect, as compared with Creatine, Nitrates or Nitrites alone.

            24.   ThermoLife falsely claims that Creatine Nitrate is superior to Creatine for the

  following reasons, among others:

                  a.       Superior direct vasodilating effect; and,

                  b.       Superior absorption of itself and all congested nutrients.

            25.   Upon information and belief, there are no studies that support ThermoLife’s false

  claims.

            26.   On the contrary, researchers in 2016 performed a study giving either Creatine

  Monohydrate (a form of uncombined Creatine), Creatine Nitrate, or placebos to 48 healthy young

  men for up to 28 days.



                                               Page 4 of 19
Case 0:19-cv-60505-FAM Document 1 Entered on FLSD Docket 02/26/2019 Page 5 of 22



         27.     The study, ironically funded by ThermoLife’s largest buyer of Creatine Nitrate,

  found that participants who were given 3 grams of Creatine Monohydrate showed performance

  improvements over the placebo that were greater than improvements in participants when

  compared to the performance of participants who were given 3 grams of Creatine

  Nitrate. Moreover, the researchers noted that only Creatine Monohydrate significantly raised

  muscle creatine stores throughout the entire 28-day study. No significant side effects were

  observed in either. See https://www.ncbi.nlm.nih.gov/pubmed/27034623.

         28.     Despite its knowledge of this study, ThermoLife continues to falsely claim that

  Creatine Nitrate is superior to Creatine.

                          ThermoLife’s U.S. Patent No. 7,777,074 and NDI

         29.     ThermoLife fraudulently misrepresented facts concerning Creatine Nitrate to the

  USPTO when applying for and prosecuting the application that ultimately issued as the ‘074

  Patent. ThermoLife also fraudulently misrepresented Creatine Nitrate to the Food and Drug

  Administration (“FDA”) during its application process for a new dietary ingredient (“NDI”).

         30.     The FDA initially denied ThermoLife’s NDI application because the FDA had

  found that Creatine Nitrate was not compliant with the Dietary Supplement Health and Education

  Act of 1994. Thereafter, ThermoLife had its largest customer pay for and supply product for a

  safety study of Creatine Nitrate.

         31.     ThermoLife made claims in its patent application and its related request for an NDI

  that could not be substantiated at those times.        ThermoLife’s claims still have not been

  substantiated even though ThermoLife continues to make those claims to nutritional companies

  and buyers nationwide. ThermoLife continues to make the same unsubstantiated claims as it

  continues to obtain additional, issued U.S. patents.



                                              Page 5 of 19
Case 0:19-cv-60505-FAM Document 1 Entered on FLSD Docket 02/26/2019 Page 6 of 22



             32.   As a specific result of its misrepresentations, ThermoLife obtained the ‘074 Patent

  for amino acid compounds, including Creatine Nitrate.          As a further specific result of its

  misrepresentations, ThermoLife obtained an NDI certification for Creatine Nitrate.

             33.   ThermoLife’s misrepresentations include ThermoLife’s claim that Creatine Nitrate

  is one molecule.

             34.   In fact, after ThermoLife submitted its application for an NDI, the FDA issued a

  draft guidance on NDI notifications saying, “any ‘old’ dietary ingredient (i.e. legal for dietary

  supplements) that was ‘chemically altered’ would require an NDI notification, except for when

  two ‘old’ ingredients are combined and then separate into their ‘old’ forms in the digestive tract”.

  See         https://www.naturalproductsinsider.com/sports-nutrition/fda-changes-position-creatine-

  nitrate.

             35.   ThermoLife falsely claims that Creatine Nitrate breaks apart into two separate

  molecules only when consumed by an individual and during digestion.

             36.   This is the primary reason why the FDA ultimately granted an NDI to ThermoLife

  after having rejected the application numerous times.

             37.   As a result of ThermoLife’s misrepresentations, ThermoLife has dominated the

  world of Creatine consumers with its Creatine Nitrate ingredient by supplying to much larger

  competitors and by selling direct to the consumer.

             38.   Having observed the significant impact that ThermoLife’s unlawful acts have had

  on competition, BPI undertook to test a ThermoLife product claiming to contain Creatine Nitrate.

  The test, conducted by an independent laboratory without intervention or input from BPI, reveal

  that the “Creatine Nitrate” in the products is, in fact, two separate molecules.

             39.   Specifically, Advanced Botanical Consulting and Testing, Inc. (ABC), located in



                                              Page 6 of 19
Case 0:19-cv-60505-FAM Document 1 Entered on FLSD Docket 02/26/2019 Page 7 of 22



  Tustin, CA, performed an analysis of ThermoLife’s dietary supplement product Muscle Beach

  CRTN-3™ (the “Product”) for evidence of the presence of a unique Creatine Nitrate molecule,

  i.e., a molecule in which creatine and a nitrate are covalently bonded.

         40.      The test performed by ABC revealed that no such Creatine Nitrate compound was

  present in the Product.

         41.     Rather, the analytical data are consistent with a product formulated with a mixture

  of Creatine and various ionic substances.

         42.     The Product is labeled with the following supplement facts table:




         43.     The following table shows the expected levels of total free creatine, chloride,

  nitrate, magnesium and creatinine if the Product was formulated as shown in the label:

                                              Page 7 of 19
Case 0:19-cv-60505-FAM Document 1 Entered on FLSD Docket 02/26/2019 Page 8 of 22



                 •    if “creatine nitrate” was added as a covalently bonded molecule (i.e., without
                      free creatine);
                 •    if “creatine nitrate” was added as a simple salt of creatine and nitrate; and
                 •    the actual levels of the components found through testing by ABC.

                                        Expected from product label
                                 If “creatine nitrate”    If “creatine
               Component                                                     ABC results
                                 added as a bonded nitrate” added as
                                       molecule               a salt
               Free Creatine            45.60%               54.61%            57.95%
                  Chloride               5.30%                5.30%            3.54%
                Free Nitrate             0.00%                4.26%            4.55%
                Magnesium                0.85%                0.85%            0.36%
                  Creatine               0.00%                0.00%            0.82%


         44.     These results are consistent with a product containing no covalently bonded

  Creatine Nitrate.

         45.     The free Creatine level observed by ABC is much higher than would be expected

  if the “Creatine Nitrate” was added as a unique covalently bonded molecule.

         46.     The free Nitrate levels should be zero if a unique covalently bonded “Creatine

  Nitrate” was used in the Product but the actual level found by ABC is not zero, it is slightly more

  than that expected if a simple ionic mixture of Creatine and Nitrate.

         47.     ThermoLife’s Creatine Nitrate, as claimed in the ‘074 Patent and others, is a salt,

  i.e., an ionically bonded compound comprised of the positively charged protonated base Creatine

  and the negatively charged Nitrate ion. ThermoLife explicitly describes Creatine Nitrate this way

  in its NDI application: “Creatine nitrate (CreN) is a white crystalline powder formed by the ionic

  bonding of creatine…and nitrate.”

         48.     Though the Product was tested in the first week of January 2019, well before its

  labeled expiration date, it can be seen in the results table above that the Product contains 62

  mg/serving of Creatinine, a degradation product of Creatine. This Creatinine level is equivalent

                                             Page 8 of 19
Case 0:19-cv-60505-FAM Document 1 Entered on FLSD Docket 02/26/2019 Page 9 of 22



  to 1.4% of total Creatine found by ABC, indicating instability of the Product during storage.

                                     Defendants’ Patent Litigation

         49.      Kramer and ThermoLife operate their business as a patent troll. They have, for

  years, sued hundreds of entities with the hope of reaching pre-trial settlements in amounts far less

  than the cost of litigation. Based upon data from www.pacer.gov, over the last 10 years,

  ThermoLife and Kramer appear to have prevailed, without a settlement, in only one case which

  was brought against a bankrupt company.

         50.      Moreover, as of May 2018, all Creatine-related claims of ThermoLife’s seminal

  patent, the ‘074 Patent, had been either cancelled or rejected during a PTO reexamination

  proceeding.

         51.      Given the number of lawsuits, overturned patents, and the series of misleading

  statements to the USPTO and the FDA, it is clear Defendants’ patent litigation is a scheme used

  by Defendants to extort competitors into purchasing raw Creatine Nitrate to incorporate into their

  products, furthering ThermoLife’s attempt to monopolize the market for nutritional supplements

  that include any form of Creatine.

                               COUNT I
   VIOLATION OF LANHAM ACT § 1125(a) AGAINST THERMOLIFE AND KRAMER

         52.      BPI restates and realleges paragraphs 1 through 51 above as if fully set forth herein.

         53.      Section 43 of the Lanham Act, 15 U.S.C. § 1125(a) provides as follows:

               (a) Civil Action

                  (1) Any person who, …in connection with any goods or services, … uses
                      in commerce any word, term, name, … or any combination thereof, or
                      any false designation of origin, false or misleading description of fact,
                      or false or misleading representation of fact, which

                                        *      *       *       *
                          (B)     in commercial advertising or promotion, misrepresents the

                                              Page 9 of 19
Case 0:19-cv-60505-FAM Document 1 Entered on FLSD Docket 02/26/2019 Page 10 of 22



                                 nature, characteristics, qualities or geographic origin of his
                                 or her or another person’s goods, services, or commercial
                                 activities,

                 shall be liable in a civil action by any person who believe that he or she is
                 likely to be damages by such act.

         54.     The acts complained of above constitute a clear violation of 15 U.S.C. § 1125(a) as

  Defendants have falsely described BPI’s goods and services.

         55.     Defendants’ false statements have proximately caused BPI to lose customers and

  decreased sales of Creatine.

         56.     Pursuant to 15 U.S.C. § 1116(a), BPI is entitled to an injunction to prevent the

  continued violation of 15 U.S.C. § 1125(a).

         57.     Furthermore, as the conduct of the Defendants was and is willful and intentional,

  BPI is entitled to relief under 15 U.S.C. § 1117(a), which provides that:

                 When … a violation under section 1125(a) … of this title … shall have been
                 established in any civil action arising under this chapter, the plaintiff shall
                 be entitled, subject to the provisions of 1111 and 1114 of this title …, and
                 subject to the provisions of equity, to recover (1) the defendant’s profits, (2)
                 any damages sustained by the Plaintiff, and (3) the cost of the action. … In
                 assessing damages the court may enter judgment, according to the
                 circumstances of the case, for any sum above the amount of actual damages,
                 not exceeding three times such amount. If the court shall find that the
                 amount of the recovery based on profits is either inadequate or excessive
                 the court may in its discretion enter judgment for such sum as the court shall
                 find to be just, according to the circumstances of the case. Such sum in
                 either of the above circumstances shall constitute compensation and not a
                 penalty. The court in exceptional circumstances may award reasonable
                 attorneys fees to the prevailing party.

         58.     As a direct and proximate result of Defendants’ conduct, BPI has retained

  undersigned counsel to represent BPI in this matter, and BPI is obligated to pay for counsel’s

  services. Pursuant to 15 U.S.C. § 1117(a), BPI is entitled to recoup its attorneys’ fees and costs

  as Defendants’ conduct was a willful and intentional violation of 15 U.S.C. § 1125(a).



                                             Page 10 of 19
Case 0:19-cv-60505-FAM Document 1 Entered on FLSD Docket 02/26/2019 Page 11 of 22



         WHEREFORE, BPI demands:

         I.      That Defendants, their officers, agents, employees, servants, privies, successors and

  assigns, and all persons and organizations in active concert, participation and combination with

  them, be enjoined and restrained from directly or indirectly disseminating false statements

  concerning BPI or otherwise engaging in deceptive acts and practices in the conduct of its business;

         II.     That Defendants be required to account to BPI for any and all profits derived by

  Defendants, and to compensate BPI for all damages sustained by BPI by reason of the acts

  complained of herein, and that the Court:

                 a.      Award BPI compensatory damages in an amount to be proven at trial for

         the injuries BPI sustained as a result of Defendants’ acts complained of herein;

                 b.      Award punitive and exemplary damages sufficient to deter Defendants from

         similar conduct in the future;

                 c.      Require Defendants to pay BPI the costs of this action, including BPI’s

         attorneys’ fees; and,

                 d.      Require Defendants to pay BPI prejudgment and post-judgment interest at

         the applicable rates on all amounts awarded;

         III.    That Defendants be required to disseminate corrective advertising, at Defendants’

  expense and upon BPI’s approval, that informs the trade and the purchasing public at large of

  Defendants’ unlawful conduct as complained of herein and of the judgment requiring Defendants

  to cease such unlawful conduct, and/or require Defendants to pay BPI’s costs in producing and

  disseminating such corrective advertising;

         IV.     That Defendants, within 30 days after service upon them of the judgment, file with

  the Court and serve upon BPI a written report, under oath, setting forth in detail the manner and



                                              Page 11 of 19
Case 0:19-cv-60505-FAM Document 1 Entered on FLSD Docket 02/26/2019 Page 12 of 22



  form in which Defendants have complied with the injunction provisions of said judgment; and,

            V.      That BPI is awarded such other and further relief as the Court may deem just and

  proper.

                                       COUNT II
                  UNFAIR COMPETITION AGAINST THERMOLIFE AND KRAMER

            59.     BPI restates and realleges paragraphs 1 through 51 above as if fully set forth herein.

            60.     This cause of action arises under the common law of unfair competition as

  Defendants have falsely described BPI’s goods and services.

            61.     Defendants’ wrongful acts of unfair competition have proximately caused and will

  continue to cause BPI substantial injury to its goodwill and reputation.

            62.     Defendants’ wrongful acts have caused and will continue to cause BPI irreparable

  harm.

            63.     BPI has no adequate remedy at law for Defendants’ continued acts of unfair

  competition.

            64.     BPI is entitled to a judgment restraining Defendants from engaging in further unfair

  competition and for all resulting damages.

            WHEREFORE, BPI demands:

            I.      That Defendants, their officers, agents, employees, servants, privies, successors and

  assigns, and all persons and organizations in active concert, participation and combination with

  them, be enjoined and restrained from directly or indirectly disseminating false statements

  concerning BPI or otherwise engaging in deceptive acts and practices in the conduct of its business;

            II.     That Defendants be required to account to BPI for any and all profits derived by

  Defendants, and to compensate BPI for all damages sustained by BPI by reason of the acts

  complained of herein, and that the Court:

                                               Page 12 of 19
Case 0:19-cv-60505-FAM Document 1 Entered on FLSD Docket 02/26/2019 Page 13 of 22



                      a.      Award BPI compensatory damages in an amount to be proven at trial for

            the injuries BPI sustained as a result of Defendants’ acts complained of herein;

                      b.      Award punitive and exemplary damages sufficient to deter Defendants from

            similar conduct in the future;

                      c.      Require Defendants to pay BPI prejudgment and post-judgment interest at

            the applicable rates on all amounts awarded;

            III.      That Defendants be required to disseminate corrective advertising, at Defendants’

  expense and upon BPI’s approval, that informs the trade and the purchasing public at large of

  Defendants’ unlawful conduct as complained of herein and of the judgment requiring Defendants

  to cease such unlawful conduct, and/or require Defendants to pay BPI’s costs in producing and

  disseminating such corrective advertising;

            IV.       That Defendants, within 30 days after service upon them of the judgment, file with

  the Court and serve upon BPI a written report, under oath, setting forth in detail the manner and

  form in which Defendants have complied with the injunction provisions of said judgment; and,

            V.        That BPI is awarded such other and further relief as the Court may deem just and

  proper.

                                     COUNT III
                 VIOLATION OF LANHAM ACT § 1125(a) AGAINST THERMOLIFE

            65.       BPI restates and realleges paragraphs 1 through 51 above as if fully set forth herein.

            66.       Section 43 of the Lanham Act, 15 U.S.C. § 1125(a) provides as follows:

                   (b) Civil Action

                      (2) Any person who, …in connection with any goods or services, … uses
                          in commerce any word, term, name, … or any combination thereof, or
                          any false designation of origin, false or misleading description of fact,
                          or false or misleading representation of fact, which



                                                 Page 13 of 19
Case 0:19-cv-60505-FAM Document 1 Entered on FLSD Docket 02/26/2019 Page 14 of 22



                                         *      *        *       *
                         (B)     in commercial advertising or promotion, misrepresents the
                                 nature, characteristics, qualities or geographic origin of his
                                 or her or another person’s goods, services, or commercial
                                 activities,

                 shall be liable in a civil action by any person who believe that he or she is
                 likely to be damages by such act.

         67.     The acts complained of above constitute a clear violation of 15 U.S.C. § 1125(a) as

  ThermoLife has falsely advertised the nature and composition of its own ThermoLife-branded and

  ThermoLife-licensed product.

         68.     ThermoLife’s false advertisements have proximately caused BPI to lose customers

  and decreased sales of Creatine.

         69.     Pursuant to 15 U.S.C. § 1116(a), BPI is entitled to an injunction to prevent the

  continued violation of 15 U.S.C. § 1125(a).

         70.     Furthermore, as the conduct of ThermoLife was and is willful and intentional, BPI

  is entitled to relief under 15 U.S.C. § 1117(a), which provides that:

                 When … a violation under section 1125(a) … of this title … shall have been
                 established in any civil action arising under this chapter, the plaintiff shall
                 be entitled, subject to the provisions of 1111 and 1114 of this title …, and
                 subject to the provisions of equity, to recover (1) the defendant’s profits, (2)
                 any damages sustained by the Plaintiff, and (3) the cost of the action. … In
                 assessing damages the court may enter judgment, according to the
                 circumstances of the case, for any sum above the amount of actual damages,
                 not exceeding three times such amount. If the court shall find that the
                 amount of the recovery based on profits is either inadequate or excessive
                 the court may in its discretion enter judgment for such sum as the court shall
                 find to be just, according to the circumstances of the case. Such sum in
                 either of the above circumstances shall constitute compensation and not a
                 penalty. The court in exceptional circumstances may award reasonable
                 attorneys fees to the prevailing party.

         71.     As a direct and proximate result of ThermoLife’s conduct, BPI has retained

  undersigned counsel to represent BPI in this matter, and BPI is obligated to pay for counsel’s



                                             Page 14 of 19
Case 0:19-cv-60505-FAM Document 1 Entered on FLSD Docket 02/26/2019 Page 15 of 22



  services. Pursuant to 15 U.S.C. § 1117(a), BPI is entitled to recoup its attorneys’ fees and costs

  as Defendants’ conduct was a willful and intentional violation of 15 U.S.C. § 1125(a).

         WHEREFORE, BPI demands:

         I.      That ThermoLife, its officers, agents, employees, servants, privies, successors and

  assigns, and all persons and organizations in active concert, participation and combination with

  them, be enjoined and restrained from directly or indirectly disseminating false statements

  concerning the nature and composition of its own ThermoLife-branded and ThermoLife-licensed

  products or otherwise engaging in deceptive acts and practices in the conduct of its business;

         II.     That ThermoLife be required to account to BPI for any and all profits derived by

  ThermoLife, and to compensate BPI for all damages sustained by BPI by reason of the acts

  complained of herein, and that the Court:

                 a.     Award BPI compensatory damages in an amount to be proven at trial for

         the injuries BPI sustained as a result of ThermoLife’s acts complained of herein;

                 b.     Award punitive and exemplary damages sufficient to deter ThermoLife

         from similar conduct in the future;

                 c.     Require ThermoLife to pay BPI the costs of this action, including BPI’s

         attorneys’ fees; and,

                 d.     Require ThermoLife to pay BPI prejudgment and post-judgment interest at

         the applicable rates on all amounts awarded;

         III.    That ThermoLife be required to disseminate corrective advertising, at Defendants’

  expense and upon BPI’s approval, that informs the trade and the purchasing public at large of

  ThermoLife’s unlawful conduct as complained of herein and of the judgment requiring

  ThermoLife to cease such unlawful conduct;



                                              Page 15 of 19
Case 0:19-cv-60505-FAM Document 1 Entered on FLSD Docket 02/26/2019 Page 16 of 22



            IV.   That ThermoLife, within 30 days after service upon them of the judgment, file with

  the Court and serve upon BPI a written report, under oath, setting forth in detail the manner and

  form in which ThermoLife has complied with the injunction provisions of said judgment; and,

            V.    That BPI is awarded such other and further relief as the Court may deem just and

  proper.

                                    COUNT IV
                      UNFAIR COMPETITION AGAINST THERMOLIFE

            72.   BPI restates and realleges paragraphs 1 through 51 above as if fully set forth herein.

            73.   This cause of action arises under the common law of unfair competition as

  ThermoLife has falsely advertised the nature and composition of their own ThermoLife-branded

  and ThermoLife-licensed product.

            74.   ThermoLife’s wrongful acts have caused and will continue to cause BPI irreparable

  harm.

            75.   BPI has no adequate remedy at law for ThermoLife’s continued acts of unfair

  competition.

            76.   BPI is entitled to a judgment restraining ThermoLife from engaging in further

  unfair competition and infringement and for all resulting damages.

            WHEREFORE, BPI demands:

            I.    That ThermoLife, its officers, agents, employees, servants, privies, successors and

  assigns, and all persons and organizations in active concert, participation and combination with

  them, be enjoined and restrained from directly or indirectly disseminating false statements

  concerning ThermoLife-branded and ThermoLife-licensed product or otherwise engaging in

  deceptive acts and practices in the conduct of its business;

            II.   That ThermoLife be required to account to BPI for any and all profits derived by

                                             Page 16 of 19
Case 0:19-cv-60505-FAM Document 1 Entered on FLSD Docket 02/26/2019 Page 17 of 22



  ThermoLife, and to compensate BPI for all damages sustained by BPI by reason of the acts

  complained of herein, and that the Court:

                   a.      Award BPI compensatory damages in an amount to be proven at trial for

            the injuries BPI sustained as a result of ThermoLife’s acts complained of herein;

                   b.      Award punitive and exemplary damages sufficient to deter ThermoLife

            from similar conduct in the future;

                   c.      Require ThermoLife to pay BPI prejudgment and post-judgment interest at

            the applicable rates on all amounts awarded;

            III.   That ThermoLife be required to disseminate corrective advertising, at

  ThermoLife’s expense and upon BPI’s approval, that informs the trade and the purchasing public

  at large of ThermoLife’s unlawful conduct as complained of herein and of the judgment requiring

  ThermoLife to cease such unlawful conduct;

            IV.    That ThermoLife, within 30 days after service upon them of the judgment, file with

  the Court and serve upon BPI a written report, under oath, setting forth in detail the manner and

  form in which ThermoLife has complied with the injunction provisions of said judgment; and,

            V.     That BPI is awarded such other and further relief as the Court may deem just and

  proper.

                                     COUNT IV
                    TRADE LIBEL AGAINST THERMOLIFE AND KRAMER

            77.    BPI restates and realleges paragraphs 1 through 51 above as if fully set forth herein.

            78.    Defendants maliciously publicized false, deceptive or misleading statements

  affecting the reputation and business interests of BPI.

            79.    As a direct result of Defendants’ actions, BPI has suffered damages including the

  loss of profits, customers, goodwill, and damage to its reputation.

                                              Page 17 of 19
Case 0:19-cv-60505-FAM Document 1 Entered on FLSD Docket 02/26/2019 Page 18 of 22



         80.     But for Defendants’ false, deceptive or misleading statements, BPI would not have

  suffered damage to its reputation.

         WHEREFORE, BPI demands judgment against Defendants for compensatory damages,

  and for such other additional relief as this Court deems, just, necessary, reasonable, and proper.

                                     COUNT V
                  LIBEL PER SE AGAINST THERMOLIFE AND KRAMER

         81.     BPI restates and realleges paragraphs 1 through 51 above as if fully set forth herein.

         82.     Defendants maliciously publicized false, deceptive or misleading statements

  affecting the reputation of BPI.

         83.     As a direct result of Defendants’ actions, BPI has suffered damages including the

  loss of profits, customers, goodwill, and damage to its reputation.

         84.     But for Defendants’ false, deceptive or misleading statements, BPI would not have

  suffered damage to its reputation.

         WHEREFORE, BPI demands judgment against Defendants for compensatory damages,

  and for such other additional relief as this Court deems, just, necessary, reasonable, and proper.

                                  COUNT VI
                    TORTIOUS INTERFERENCE WITH BUSINESS
                RELATIONSHIPS AGAINST THERMOLIFE AND KRAMER

         85.     BPI restates and realleges paragraphs 1 through 51 above as if fully set forth herein.

         86.     BPI has advantageous business relationships with its customers and clients.

         87.     Defendants knew of those relationships.

         88.     Defendants have intentionally and without justification tortiously interfered with

  BPI’s business relationships by making false statement about BPI.

         89.     As a result of Defendants’ tortious interference, BPI has incurred damages.

         WHEREFORE, BPI demands judgment against Defendants for compensatory damages,

                                            Page 18 of 19
Case 0:19-cv-60505-FAM Document 1 Entered on FLSD Docket 02/26/2019 Page 19 of 22



  and for such other additional relief as this Court deems, just, necessary, reasonable, and proper.

                                   DEMAND FOR JURY TRIAL

          Pursuant to Federal Rule of Civil Procedure 38, BPI hereby demands a trial by jury on all

  issues so triable.


          Dated this 26th day of February, 2019.

                                                       KRINZMAN, HUSS & LUBETSKY
                                                       FELDMAN & HOTTE
                                                       800 Brickell Avenue, Suite 1501
                                                       Miami, Florida 33131
                                                       Telephone: (305) 854-9700
                                                       Facsimile: (305) 854-0508
                                                       Primary email:    cal@khllaw.com
                                                                         shf@khllaw.com
                                                       Secondary email: eservicemia@khllaw.com


                                                       By: /s/ Cary A. Lubetsky
                                                             Cary A. Lubetsky, Esquire
                                                             Florida Bar No. 961360
                                                             Salvatore H. Fasulo, Esquire
                                                             Florida Bar No. 143952

                                                       and

                                                       MINTZ, LEVIN, COHN, FERRIS,
                                                       GLOVSKY AND POPEO, P.C.
                                                       44 Montgomery Street, 36th Floor
                                                       San Francisco, California 94104
                                                       Telephone:     (415) 696-5644
                                                       Primary email:        sakerley@mintz.com
                                                                             pcducker@mintz.com


                                                       By: /s/ Stephen J. Akerley
                                                             Stephen J. Akerley, Esquire
                                                             Pro Hac Vice motion to be filed
                                                             Philip C. Ducker, Esquire
                                                             Pro Hac Vice motion to be filed




                                            Page 19 of 19
Case 0:19-cv-60505-FAM Document 1 Entered on FLSD Docket 02/26/2019 Page 20 of 22
Case 0:19-cv-60505-FAM Document 1 Entered on FLSD Docket 02/26/2019 Page 21 of 22



                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


                                                                CASE NO.:
    BPI SPORTS, LLC,

            Plaintiff,
    vs.

    THERMOLIFE INTERNATIONAL, LLC,
    and RONALD L. KRAMER,

            Defendants.


                                 SUMMONS IN A CIVIL CASE

  To:     ThermoLife International, LLC
          c/o Ronald L. Kramer, Registered Agent
          1334 E CHANDLER BLVD #5 - D76
          PHOENIX, AZ 85048

  YOU ARE HEREBY SUMMONED and required to serve upon Plaintiff’s Attorney:

                                Cary A. Lubetsky, Esq.
                                KRINZMAN HUSS LUBETSKY FELDMAN & HOTTE
                                800 Brickell Avenue, Suite 1501
                                Miami, Florida 33131
                                Telephone: (305) 854-9700
                                Facsimile:    (305) 854-0508

  an answer to the Complaint which is herewith served upon you, within 21 days after service of this
  summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will
  be taken against you for the relief demanded in the Complaint. You must also file your answer
  with the Clerk of this Court within a reasonable period of time after service.


  ____________________________________                        ______________________________
  CLERK                                                       DATE

  ____________________________________
  (By) Deputy Clerk




                                            Page 1 of 1
Case 0:19-cv-60505-FAM Document 1 Entered on FLSD Docket 02/26/2019 Page 22 of 22



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


                                                                CASE NO.:
    BPI SPORTS, LLC,

           Plaintiff,
    vs.

    THERMOLIFE INTERNATIONAL, LLC,
    and RONALD L. KRAMER,

           Defendants.


                                 SUMMONS IN A CIVIL CASE

  To:     RONALD L. KRAMER
          1334 E CHANDLER BLVD #5 - D76
          PHOENIX, AZ 85048

  YOU ARE HEREBY SUMMONED and required to serve upon Plaintiff’s Attorney:

                                Cary A. Lubetsky, Esq.
                                KRINZMAN HUSS LUBETSKY FELDMAN & HOTTE
                                800 Brickell Avenue, Suite 1501
                                Miami, Florida 33131
                                Telephone: (305) 854-9700
                                Facsimile:    (305) 854-0508

  an answer to the Complaint which is herewith served upon you, within 21 days after service of this
  summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will
  be taken against you for the relief demanded in the Complaint. You must also file your answer
  with the Clerk of this Court within a reasonable period of time after service.


  ____________________________________                        ______________________________
  CLERK                                                       DATE

  ____________________________________
  (By) Deputy Clerk




                                            Page 1 of 1
